In a negligence action to recover damages for personal injuries, etc., defendants Margolis and Schumer and the third-party defendants appeal from so much of an ordér of the Supreme Court, Queens County (Buschmann, J.), dated January 22,1980, as granted plaintiffs’ motion for reargument of their motion for leave to (1) amend their complaint by increasing the ad damnum clause as to the first cause of action and (2) serve a supplemental bill of particulars, and, upon reargument, granted said motion. Order modified, by deleting the second and fourth decretal paragraphs and substituting a provision adhering to the original determination. As so modified, order affirmed insofar as appealed from, without costs or disbursements, and without prejudice to renewal upon a proper showing of a causal connection between the allegedly increased injuries and the accident sued upon. (See London v Moore, 32 AD2d 543; Northern Ins. Co. of N. Y. v Kregsman, 26 AD2d 648.) Damiani, J.P., Lazer, Mangano and Gibbons, JJ., concur.